Citation Nr: 1016230	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-33 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for aggravation of coronary artery disease 
with chest pain and high cholesterol, claimed to have 
resulted from treatment received at the Des Moines VA Medical 
Center (VAMC), in January 2006.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).
FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has additional disability 
which was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in rendering treatment in 2006, that there was an 
absence of informed consent, that there was an occurrence of 
an event not reasonably foreseeable, or that VA treatment 
caused or aggravated the Veteran's disability beyond its 
natural progression.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of coronary 
artery disease with chest pain and high cholesterol, claimed 
to have resulted from VA treatment in 2006, have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.154, 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In November 2006, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the November 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the September 2007 rating decision and 
October 2008 SOC explained the basis for the RO's action, and 
the SOC provided him with an additional 60-day period to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is the Board's conclusion 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from 
the Des Moines and Omaha VA Medical Centers (VAMCs), and a VA 
medical opinion was obtained in August 2007.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Compensation under Section 1151

A.  Applicable Law

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009), if VA hospitalization or medical or surgical treatment 
results in additional disability that is not the result of 
the veteran's own willful misconduct or failure to follow 
instructions, disability compensation may be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  See 38 
C.F.R. §§ 3.358(a), 3.800(a) (2009).

If additional disability is present, two principal criteria 
apply in determining whether it is compensable within the 
ambit of 38 U.S.C.A. § 1151.  First, the additional 
disability may qualify for compensation if the disability is 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  Second, in order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  These provisions of law 
apply to claims received by VA on or after October 1, 1997.  
38 C.F.R. § 3.361(a) (2009).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Id.

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

The Board notes for information and clarification that, for a 
period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2006) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, as noted above, the current 
version of 38 U.S.C.A. § 1151 requires that, for claims filed 
on or after October 1, 1997, the claimed additional 
disability must have been "caused by" VA hospital care, 
medical or surgical treatment, or examination, and further 
adds a "proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.  See Pub. L. No. 
104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the Veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in October 2006.  Therefore, under 
the applicable statute and regulation, this claim must be 
adjudicated under the current version of section 1151.  That 
is, even if there is an additional disability which resulted 
from VA care, the legal standard precludes compensation if 
the evidence does not establish that there was negligence or 
other fault on the part of VA, or an event not reasonably 
foreseeable.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that his coronary artery 
disease (which existed before the VA treatment in question 
here) was aggravated as a result of treatment received at a 
VA medical facility.  Specifically, he contends that he 
suffered a myocardial infarction due to a treadmill test 
administered in January 2006 for his non-service connected 
condition at the Des Moines VAMC, and that his pre-existing 
coronary artery disease has worsened since the January 2006 
treatment.

Records from the University of Nebraska Medical Center (UNMC) 
show that the Veteran was admitted with a 3-year history of 
chest pressure and left shoulder pain, as well as non-
specific EKG changes, in March 1993.  The doctors suspected 
coronary artery disease, and a coronary artery bypass surgery 
was conducted.  The Veteran continued to receive follow-up 
treatment at the UNMC, and an August 1996 note indicates that 
he had been angina-free since the bypass surgery and had 
increased his exercise regimen.  With regard to his 
cholesterol, he had been taking medication, but decided he 
wanted to lower his cholesterol naturally and stopped all 
medication; thus, his LDL (low-density lipoprotein) level had 
increased dramatically.  The doctor recommended resuming the 
cholesterol medication.  

The Veteran continued treatment for his coronary artery 
disease at the Des Moines VAMC.  In December 2005, the 
Veteran requested a cardiac stress test, as he had discussed 
it with his treating physician at a prior appointment and had 
been feeling chest pain which radiated to his left shoulder 
and down his left arm.  He said he felt he could manage 
walking on a treadmill.  On January 6, 2006, the Veteran came 
in for the stress test.  However, after stage I of the stress 
test, he became hypertensive, confused, and uncomfortable.  A 
"code blue" was called because an EKG indicated an inferior 
wall myocardial infarction and his blood pressure was in the 
70s.  He was taken to the emergency room and given pain 
medication and Plavix, Lovenox, and Integrilin.  Thereafter, 
he was transferred to Mercy Hospital for cardiac 
catheterization, which showed ulcerated plaque in the 
superior vena cava graft to the right posterior descending 
artery.  Two stents were placed.  Upon stabilization, he was 
transferred back to the VAMC.  He had been doing well since 
admission, and reported no chest pain.  However, on the 
morning of January 8, 2006, he stated that he was going to 
leave the VAMC, because he felt the VAMC was responsible for 
his having a heart attack two days before.  A staff physician 
spoke with the Veteran, explaining the reasons he had a heart 
attack, and the risks of going home, including reinfarction 
and death.  However, the Veteran refused to be examined, and 
was discharged against medical advice.  

In February 2006, the Veteran was a "no show" to an 
appointment at the VAMC to follow-up on a left midlung nodule 
detected by X-ray during his admission the month prior.  A 
certified letter had been sent to the Veteran prior to the 
appointment reminding him of the importance of coming, but 
the doctor had received the letter back torn in half.  

In June 2006, the Veteran was admitted to Jennie Edmundson 
Hospital with chest pain of several days' duration.  He 
reported that he had not been taking his Plavix since the 
last catheterization in January, and the doctor noted that 
the Veteran had been noncompliant with medication.  The 
doctor assessed unstable angina, and recommended a cardiac 
catheterization.  The Veteran was transferred to the Omaha 
VAMC for the procedure, where it was noted that he had 
history of a myocardial infarction.  Before the 
catheterization could be performed, the Veteran became upset 
and left the hospital against medical advice.  

One month later, the Veteran sought treatment at Cape Cod 
Hospital, with complaints of chest pain.  The admitting 
physician noted that the Veteran had a known history of 
coronary artery disease and presented with chest pain in the 
setting of not taking his medications, and assessed a 
myocardial infarction.  Medications were administered, and 
the doctor stated that a repeat cardiac catheterization was 
likely necessary.

In August 2007, a VA medical opinion was obtained to assist 
in the adjudication of this claim.  The physician reviewed 
the Veteran's claims file and medical records.  The doctor 
noted numerous medical visits for numerous disease entities, 
with multiple risk factors for coronary disease and 
noncompliance.  Based on the records regarding the January 
2006 treadmill test, it did appear that the Veteran suffered 
an inferior wall myocardial infarct after the test, was 
hospitalized, and underwent an angioplasty and stent 
placement.  The reviewing doctor stated that this is an 
unfortunate complication which does occur in the general 
population with treadmill tests, although he was not aware of 
any percentages as to how often it occurs.  However, it is a 
complication that occurs on occasion, and all patients are 
made aware of this risk, as well as the possibility of death, 
prior to undergoing this type of procedure.  The doctor 
stated that the myocardial infarct could not be predicted 
with any reasonable certainty and, therefore, it was not 
foreseeable. 

The reviewing physician also reviewed the Veteran's VAMC 
records, and found the care afforded to him to have been 
exemplary, although the Veteran had left VA facilities 
against medical advice on a number of occasions and had been 
noncompliant in the past.  The medical staffs at both VAMC 
facilities had spent considerable time with the Veteran, 
explaining the severity of his disease, but it appeared that 
their recommendations and advice went unheeded.  Therefore, 
in sum, the doctor did not find any carelessness, negligence, 
lack of proper skill, or any error in judgment or other 
similar instance of fault on the part of VA in providing care 
to this Veteran.  He reiterated that the above complication 
was an unforeseeable incident that could not be predicted.  
In addition, the Veteran's cholesterol condition was noted to 
have been one of his risk factors for coronary disease, and 
it was not aggravated by any coronary disease or chest pain.  
The reviewer further noted that the Veteran had been on 
antilipemics for some time, and since he was noncompliant, 
the likelihood of hypercholesterolemia worsening was quite 
good, and thus, his condition was of his own doing.  

With the evidence now before us, the Board must now decide 
whether both of the principal criteria which govern a grant 
of benefits under 38 U.S.C.A. § 1151 have been met.  First, 
based upon the record on appeal, and with consideration of 
the doctrine of resolving any reasonable doubt in favor of 
the Veteran, the Board finds that additional disability is 
shown in this case, and (notwithstanding his repeated 
noncompliance with instructions as to the proper use of his 
prescribed medications) will concede for the purpose of the 
present decision that the Veteran's myocardial infarction was 
not the result of willful misconduct on his part and was 
proximately due to the stress test he underwent at a VA 
facility in January 2006, necessitating subsequent 
angioplasty and stent placement.

Our analysis, however, may not stop there.  The second 
critical question is whether the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA facility and/or personnel furnishing 
the care and treatment, or an event not reasonably 
foreseeable.  

As to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault, the August 2007 
reviewing physician consulted the Veteran's VAMC records, and 
found the care afforded to him to have been "exemplary", 
and noted that the Veteran had left VA facilities against 
medical advice on previous occasions and had failed to pay 
any heed to medical instructions.  In summary, the reviewing 
doctor found no evidence of carelessness, negligence, lack of 
proper skill, or any error in judgment or other similar 
instance of fault on the part of VA in providing care to this 
Veteran.  

Whether the proximate cause of the Veteran's additional 
disability was an event not reasonably foreseeable is 
determined based on what a reasonable health care provider 
would have foreseen.  38 C.F.R. § 3.361(d)(2) provides that 
the event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  Section 3.361(d)(2) further provides 
that, in determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32. 

Thus, if a result occurs which was not foreseeable by the 
provider or the patient, then the law authorizes payment of 
benefits under 38 U.S.C.A. § 1151.  On the other hand, the 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361(d)(1).  Here, there is no 
contention that the Veteran did not provide his informed 
consent for the procedure of which he has complained, and the 
August 2007 medical reviewer addressed this issue, stating 
that all patients are made aware of the risks of the 
treadmill stress test, to include the possibility of death, 
prior to undergoing this type of procedure.  Moreover, minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Id.

In this regard, in addressing the issue of foreseeability, 
the 2007 VA physician opined that VA clearly did not go 
forward with the stress test knowing that it would definitely 
cause a myocardial infarct.  Rather, he opined that 
myocardial infarcts were, and are, known potential risks of 
cardiac stress tests, and that there was no negligence in 
VA's decision to proceed with the stress test, as it could 
not be predicted whether or not the Veteran would suffer a 
myocardial infarction or one of the many other risks of such 
a test.  Moreover, the reviewing physician further stated 
that the Veteran's cholesterol condition was not aggravated 
by his myocardial infarct or chest pain; rather, his high 
cholesterol was a risk factor for a myocardial infarct and 
the former was likely caused by his noncompliance with 
medication.  

In addition, there is no medical opinion of record which 
demonstrates that the Veteran's January 2006 myocardial 
infarction and subsequent cardiac condition is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in providing 
treatment in 2006, or that the 2006 treatment by VA involved 
an unforeseen event, or that it was nonconsensual.  
Accordingly, the Veteran's claim for benefits under 38 
U.S.C.A. § 1151 must be denied.  See 38 C.F.R. § 3.358(c)(1) 
(2009).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for aggravation of coronary artery disease 
with chest pain and high cholesterol, claimed to have 
resulted from treatment received at the Des Moines VA Medical 
Center in January 2006, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


